Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to amended claim 23The applicant argues only that Takehara alone does not disclose the amended limitations. 
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because  new grounds of rejection based upon Takehara in view of Jang are provided for the newly amended limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 23-25, 27, 30-31, 33-35, 37-38 and 43-50 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara (2014/0044171) in view of Jang (2020/0045307).
In regard to claim 23 Takehara discloses a video processing device comprising:
a processor configured to:
	identify a collocated picture for a current slice of a video, wherein the current slice comprises a current block and a neighboring block of the current block, the neighboring block being associated with a reference picture (Takehara pars. 69-72 note reference index identifying a co-located picture for coding the current coding unit, also note Fig. 4 for neighboring CUs, also note par. 280 picture is organized into slices);
determine a temporal distance between the reference picture of the neighboring block and the collocated picture (Takehara pars 94-95 note difference between POCs used to determine temporal differences, also note determining whether the reference index of the candidate block and predictive blocks are the same and hence have a temporal difference of zero between reference indices);
determine a temporal motion vector (MV) for obtaining a collocated block in the collocated picture based on the temporal distance between the reference picture of the neighboring block and the collocated picture, wherein the temporal MV is a default value on a condition that the temporal distance indicates that the reference picture differs from the collocated picture (Takehara Fig. 10 and pars 175-189 particularly note step s145, if the neighboring CU uses the collocated picture as a reference picture its motion vector is added as a candidate is to a motion vector candidate list, if a neighboring CU does not use the collocated picture as a reference picture then its vector is not added to the candidate list, , also note par. 188 if no candidates are added to the list a default value of (0,0) is used); and
obtain the collocated block in the collocated picture based on the temporal MV (Takehara Fig. 1 par. 115 note motion compensating unit which obtains a block from frame memory 110 using the supplied motion vector, also note Fig. 13 and pars 208-210 for obtaining the collocated block in the decoding process)
predict a block of the current block based on the collocated block in the collocated picture (Takehara Figs. 6-10 particularly note step S103 of Fig. 7 generating a predictive signal from the current block using the prediction candidates, also note Fig. 1 par. 110 and Fig. 13 pars. 206-207).
	It is noted that Takehara performs coding in units of blocks (Takehara par. 77). It is noted that Takehara does not disclose details of sub-block coding. However Jang discloses a video processing device comprising:
a processor (Jang par. 290) configured to:
determine a temporal motion vector (MV) for obtaining a collocated sub-block in the collocated picture (Jang par. 223 note determining motion vectors of a current sub-block from information of surrounding sub-blocks)
obtain the collocated sub-block in the collocated picture based on the temporal MV (Jang pars. 68 and 77 note prediction block obtained by the  inter prediction units 181/261) )
predict a sub-block of the current block based on the collocated sub-block in the collocated picture (Jang pars. 55 and 75 note prediction performed at adder/subtractor 115/235).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating sub-block based motion vector prediction as taught by Jang in order to use candidates with a  higher selection probability for split block structures as suggested by Jang (Jang par. 20).

	In regard to claim 24 refer to the statements made in the rejection of claim 23 above. Takehara further discloses that the MV is determined to be a reference MV of the neighboring block on a condition that the temporal distance indicates that the reference picture is the same as the collocated picture (Takehara pars 94-95 note difference between POCs used to determine temporal differences also note par. 184 determining if a candidate (neighboring CU) and the current CU use the same reference picture). 

	In regard to claim 25 refer to the statements made in the rejection of claim 23 above, the reference picture of the neighboring block is associated with a picture order count (POC), and the temporal distance between the reference picture of the neighboring block and the collocated picture is indicated by a POC difference from the collocated picture (Takehara pars 94-95 note difference between POCs used to determine temporal differences also note par. 184 determining if a candidate (neighboring CU) and the current CU use the same reference picture).

		In regard to claim 27 refer to the statements made in the rejection of claim 23 above. Takehara further discloses that the neighboring block is one of a plurality of neighboring blocks of the current block, and the neighboring block is selected based on respective temporal distances between respective reference pictures of the neighboring blocks and the collocated picture (Takehara Fig. 4 and pars. 134-135 note first group of candidate blocks, also note pars 94-95 difference between POCs used to determine temporal differences also note par. 184 determining if a candidate (neighboring CU) and the current CU use the same reference picture and not including the neighboring CU in the candidate list if the references are not the same). 
	 
In regard to claim 30 refer to the statements made in the rejection of claim 23 above. Takehara further discloses that the neighboring block is associated with a  spatial MV, wherein the reference MV is a spatial MV and the MV for the current CU is a temporal MV (Takehara pars 134-138 note predictor candidates (neighboring CUs) are spatial neighbors associated with vector predictors (spatial MV) that are used as MV of the current block, see subtractor 122 of Fig. 3, also note par. 115 current CU is encoded using a temporal MV referring to a reference frame at a different time). 

In regard to claim 31 refer to the statements made in the rejection of claim 23 above. 
Takehara discloses wherein a condition that the temporal distance indicates that the reference picture is the same as the collocated picture, obtain a respective collocated block for a respective collocated block in the collocated picture (Takehara Fig. 10 and pars 175-189 particularly note step s145, if the neighboring CU uses the collocated picture as a reference picture its motion vector is added as a candidate is to a motion vector candidate list also note Fig. 1 par. 115 note motion compensating unit which obtains a block from frame memory 110 using the supplied motion vector, also note Fig. 13 and pars 208-210 for obtaining the collocated block in the decoding process). 
Jang further discloses:
subdivide the current block into one or more sub-blocks, wherein the one or more sub-blocks comprise the sub-block and each sub-block of the one or more sub-blocks corresponds to a respective reference MV (Jang Figs 13-14 and par. 220 note sub-blocks split from a current block also note par. 223 location of the temporal candidate picture as reference MV); and
a respective collocated sub-block in the collocated picture for each sub-block (Jang par. 223-224 note motion vectors taken from corresponding positions of neighboring sub-blocks, the selected motion vector determining a predictive sub-block from a collocated picture to predict each sub-block). 
	It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating sub-block based motion vector prediction as taught by Jang in order to use candidates with a  higher selection probability for split block structures as suggested by Jang (Jang par. 20).

In regard to claim 45 refer to the statements made in the rejection of claim 23 above. Jang further discloses that prediction of the sub-block comprises performing temporal motion vector prediction of the sub-block (Jang Fig. 13 and pars 221-224 note sub-block is prediction is performed by using advanced temporal motion vector prediction (ATMVP)).
In regard to claim 46 refer to the statements made in the rejection of claim 45 above. Jang further discloses that the TMVP of the sub-block comprises temporal scaling based on temporal distances between the reference picture of the current block and the current block and the reference picture of the collocated picture and the collocated picture (Jang par. 173 note scaling is performed when the reference of the current block is not the same as the reference of the candidate block, further note pars 221-224 the candidate block may be a sub-block from a co-located picture such as sub-blocks 1304 and 1305). 

Claims 33-35, 37-38 and 47-48 recite a method substantially corresponding to the device of claims 23-25, 27, 30-31,  and 45-46 above. Refer to the statements made in regard to claims 23-25, 27, 30-31 and 45-46 above for the rejection of claims 33-35, 37-38 and 45-46 which will not be repeated here for brevity.
In regard to claim 43 refer to the statements made in the rejection of claim 33 above. Takehara further discloses that the temporal MV comprises a collocated MV wherein the collocated MV is associated with a first collocated block of a plurality of collocated blocks within the collocated picture (Takehara Fig. 5 and pars 136-137 note second group of candidate blocks are collocated blocks in collocated picture), and the method further comprises:
identifying a valid collocated block region of the collocated picture based on the current slice (Takehara Fig. 5 note region of the collocated picture ColPic which comprises the candidate blocks);
on a condition that the collocated block is not located in the region selecting a second collocated block that is located within the region (Takehara Fig. 10-12 and  pars 190-197 note second group is processed similarly to the first, particularly note steps 144-145 the selected collocated block may not be available within the region due to use of a different reference frame or being intra-coded, if so the next, or second, block in the scan order may be selected for addition to the list); and
replacing the collocated MV with a second collocated MV associated with the second collocated block (Takehara pars 192-194 note if a first candidate of the second group is unavailable then a second, adjacent candidate may be used in the candidate list). 
In regard to claim 44 refer to the statements made in the rejection of claim 43 above. Takehara the second collocated block is selected based on having a lowest distance to the first collocated block (Takehara Fig. 12 note displayed scanning order, when block I1 is unavailable the nearest block I2 is selected for addition to the candidate list). 
In regard to claim 49 refer to the statements made in the rejection of claim 33 above. Takehara further discloses that the method is performed by an encoder or decoder (Takehara Figs 1 and 13 showing encoder and decoder respectively)

Claim 50 recites a computer readable medium causing a computer to implement instructions substantially corresponding to the process performed by the device of claim 23 above. Refer to the statements made in regard to claims 23above for the rejection of claim 50 which will not be repeated here for brevity. In particular regard to claim 50, Takehara further discloses a computer readable medium (Takehara par. 104 note hard disk)


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara in view of Jang and in further view of Ugur et al (2018/007395).
In regard to claim 26 refer to the statements made in the rejection of claims 23 and 33 above. Takehara further discloses encoding a reference index to identify reference pictures which includes the collocated picture and slice headers (Takehara pars 71-72 and par. 280). It is noted that Takehara does not explicitly disclose indicating the reference index information in the slice header, however before the effective filing date of the invention it was common and notoriously well known to include reference information in a slice header as disclosed by Ugur (Ugur par. 194 note reference picture set and reference picture index specified in a slice header). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating reference index and reference picture set information in the slice header of Takehara as taught by Ugur in order to specify reference information at a slice level and to comply with the HEVC standard as suggested by Ugur (Ugur par. 194).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara in view of Jang and in further view of “Low-Complexity Merge Candidate Decision for Fast HEVC Encoding” (hereafter Muchen).
In regard to claim 28 refer to the statements made in the rejection of claim 23 above. It is noted that Takehara does not disclose details of selecting a neighboring block without considering other candidates. However Muchen discloses a low complexity method of selecting a predictive motion vector of a neighboring block that is one of a plurality of blocks surrounding of the current block and the neighboring block is selected without considering the other neighboring blocks based on a determination that the reference picture of the neighboring block is the same as the collocated picture (Muchen Fig. 1 note neighboring CU’s of a current CU further note final paragraph of Sect. 3.1 note selecting motion vector MMV3 without considering further candidates upon determining that it references the same picture as the current coding unit and has the smallest MVD). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating low complexity predictive motion vector selection as taught by Muchen in the invention of Takehara in order to gain the advantage of improved compression without increasing encoding time as suggested by Muchen (Muchen Abstract).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara in view of Jang (2020/0045307) as applied to claim 31 above and in further view of Lee et al (2019/0222837).
In regard to claim 31 it is noted that neither Takehara nor Jang disclose determining sub-block size based on a temporal layer of the current CU. However, Lee discloses and encoding and decoding process in which the size of the sub-block is based on a temporal layer of the current CU (Lee pars 257-259 note setting minimum values for sub-block size, further note pars 484-485 only applying settings to certain temporal layers). 
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating sub-block sizes based on temporal layer of the current CU as taught by Lee in the invention of Takehara in view of Jan in order to gain the expected advantage of tailoring block division complexity appropriately to the quality of the temporal layer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423